16-948
     Poudel v. Garland
                                                                                   BIA
                                                                            Verrillo, IJ
                                                                          A205 811 487
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 15th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNIS JACOBS,
 9            ROSEMARY S. POOLER,
10                 Circuit Judges.
11   _____________________________________
12
13   KISHOR KUMAR POUDEL, AKA ANIL
14   POUDEL, AKA ANIL PAUDEL,
15            Petitioner,
16
17                       v.                                      16-948
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Dilli Raj Bhatta, Esq., Bhatta
25                                       Law & Associates, New York, NY.
26
27   FOR RESPONDENT:                     Ethan P. Davis, Acting Assistant
28                                       Attorney General; Shelley R. Goad,
29                                       Assistant Director; Kristin
30                                       Moresi, Trial Attorney, Office of
31                                       Immigration Litigation, United
 1                             States Department of Justice,
 2                             Washington, DC.
 3
 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8       Petitioner Kishor Kumar Poudel, a native and citizen of

 9   Nepal, seeks review of a March 3, 3016, decision of the BIA

10   affirming an August 14, 2014, decision of an Immigration Judge

11   (“IJ”) denying Poudel’s application for asylum.   In re Kishor

12   Kumar Poudel, No. A205 811 487 (B.I.A. Mar. 3, 2016), aff’g

13   No. A205 811 487 (Immig. Ct. Hartford Aug. 14, 2014).      We

14   assume the parties’ familiarity with the underlying facts and

15   procedural history.

16       We have reviewed both the BIA’s and IJ’s decisions.

17   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

18   Cir. 2006).   The standards of review are well established.

19   See 8 U.S.C. § 1252(b)(4)(B); Lecaj v. Holder, 616 F.3d 111,

20   114 (2d Cir. 2010).   An applicant for asylum “must establish

21   that race, religion, nationality, membership in a particular

22   social group, or political opinion was or will be at least

23   one central reason for persecuting the applicant.”   8 U.S.C.

                                   2
 1   § 1158(b)(1)(B)(i).        “[A]sylum may be granted where there is

 2   more than one motive for mistreatment, as long as at least

 3   one central reason for the mistreatment is on account of a

 4   protected ground.”        Acharya v. Holder, 761 F.3d 289, 297 (2d

 5   Cir. 2014) (internal quotation marks and citations omitted).

 6       The agency did not err in concluding that Poudel failed

 7   to establish that his political opinion was a central reason

 8   that Maoists targeted him.        To demonstrate that persecution

 9   or a well-founded fear of persecution is on account of an

10   applicant’s political opinion, the applicant must “show,

11   through    direct    or     circumstantial      evidence,     that    the

12   persecutor’s motive to persecute arises from the applicant’s

13   political belief,” rather than from the persecutor’s own

14   opinion.   Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 (2d

15   Cir. 2005) (emphasis added).

16       Poudel repeatedly testified that Maoists targeted him

17   because they wanted to recruit him to increase their ranks

18   given his extensive network and because he refused to give

19   them money they had demanded.        He mentioned his own political

20   affiliation   only    once    when       discussing   why   Maoists   had

21   targeted his brother; but, even then, he did not state that


                                          3
 1   Maoists were motivated by his political opinion rather than

 2   in recruiting members from another party and he again stated

 3   that they were motivated to obtain money.                  “[T]he mere

 4   existence        of       a    generalized        ‘political’      motive

 5   underlying . . . recruitment is inadequate to establish (and,

 6   indeed,   goes      far   to   refute)     the   proposition    that   [an

 7   applicant] fears persecution on account of political opinion”

 8   INS v. Elias-Zacarias, 502 U.S. 478, 482 (1992) (emphasis in

 9   original),    and     “harm    motivated   purely   by   wealth   is   not

10   persecution,” Ucelo-Gomez v. Mukasey, 509 F.3d 70, 73–74 (2d

11   Cir. 2007).      Accordingly, the agency did not err in finding

12   that Poudel failed to establish a nexus to a protected ground

13   as required for asylum.           See 8 U.S.C. § 1158(b)(1)(B)(i);

14   Yueqing Zhang, 426 F.3d at 545.

15       Because the nexus finding was dispositive of asylum, we

16   do not reach the agency’s alternative bases for denying

17   asylum.   See 8 U.S.C. § 1158(b)(1)(B)(i); INS v. Bagamasbad,

18   429 U.S. 24, 25 (1976) (“As a general rule courts and agencies

19   are not required to make findings on issues the decision of

20   which is unnecessary to the results they reach.”).                We lack

21   jurisdiction to review the IJ’s denial of withholding of


                                          4
 1   removal and CAT protection because Poudel did not raise those

 2   forms of relief on appeal to the BIA.         See Karaj v. Gonzales,

 3   462 F.3d 113, 119 (2d Cir. 2006).

 4         Finally, we conclude that the BIA did not abuse its

 5   discretion in declining to consider the additional evidence

 6   Poudel submitted for the first time on appeal. The BIA is an

 7   appellate body that may not consider such evidence outside

 8   the   context   of   a   motion       to   remand.    See   8 C.F.R.

 9   § 1003.1(d)(3)(iv) (2021); Matter of Fedorenko, 19 I. & N.

10   Dec. 57, 74 (B.I.A. 1984) (recognizing that, as an appellate

11   body, the BIA may decline to review evidence proffered for

12   the first time on appeal); see also De La Rosa v. Holder, 598

13   F.3d 103, 108 n.2 (2d Cir. 2010) (noting that it is improper

14   for the BIA to consider new evidence on appeal).

15         For the foregoing reasons, the petition for review is

16   DENIED.

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe,
19                                 Clerk of Court




                                       5